Citation Nr: 0431006	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for laryngectomy.

2.  Entitlement to service connection for laryngectomy based 
on the use of tobacco products during active service. 

3.  Entitlement to service connection for nicotine 
dependence.  

4.  Entitlement to service connection for laryngectomy, 
claimed as secondary to nicotine dependence. 


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

The Board notes that at the veteran's August 2004 personal 
hearing chaired by the undersigned, the veteran stated that 
he had received medical treatment from Keith Heller, M.D. for 
his laryngectomy.  He also indicated that he may have 
discussed a possible relationship between his laryngectomy 
and his in-service smoking habit with Dr. Heller.  Upon 
reviewing the claims file, it does not appear that those 
records have been requested or obtained.  The Board finds 
that they should be obtained prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records for Keith Heller, M.D.  
The RO should then contact Dr. Heller 
operating in New Jersey, and request any 
and all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from 1992 to the present.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

2.  The RO should readjudicate the issues 
on appeal.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




